Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 2 in the reply filed on 3/30/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “each more rigid than said flexible blade or blade with necks”. Which element is the “each”?
There is a lack of antecedent basis for “said gripping protection units”.
There is a lack of antecedent basis for “the sacrificial parts”.
Regarding the quote “only said components”: Which component is the “component being referenced therein? Claim 25 recites “comprising at least one component” and “is intended to give rise to one component”. Is the component the first one the second one, or both?

Claim 26 depends from claim 25 and thus has at least the same defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Olivier (WO 2016062889).
With regard to claim 25 Olivier discloses a method for producing a timepiece mechanism comprising at least one component (1 figure 1), which comprises 
at least one flexible blade or blade with necks joining two main units (figure 1), each more rigid than said flexible blade or blade with necks (figure 1), the method comprising: 
producing one divisible unit (37 figure 12) which is intended to give rise to one component, 
assembling said divisible unit with the other constituents of said timepiece mechanism (paragraphs 27-28), then 
separating all said gripping protection units by breakage of each divisible linkage (paragraph 28), and 
eliminating the sacrificial parts constituted by said gripping protection units in order that only said components remain in said mechanism (paragraph 28).


wherein said board or respectively said tooling equipment are fitted with connection means which comprise at least one assembled rivet and/or one screw-nut assembly and/or at least one component fixed by clamping, and/or an adhesive (paragraphs 27-28), for assembling with clamping and/or gluing of a stack of said constituents along the direction of stacking (paragraphs 27-28), and 
wherein the clamping and/or gluing of said connection means is implemented before implementing breaking of each divisible linkage (paragraphs 27-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







4-6-21
/SEAN KAYES/Primary Examiner, Art Unit 2844